--------------------------------------------------------------------------------

Exhibit 10.2


GRANDE COMMUNICATIONS NETWORKS, INC.
TRANSACTION BONUS PLAN




Article 1: Purpose


The purpose of this Transaction Bonus Plan (this "Bonus Plan") is to advance the
interests of Grande Communications Networks, Inc., a Delaware corporation (the
"Company"), and its stockholder, Grande Communications Holdings, Inc., a
Delaware corporation (“Holdings”), by providing an incentive for certain
employees of the Company prior to and during the consummation of the Closing (as
defined herein).


Article 2: Definitions


Capitalized terms used and not defined elsewhere in this Bonus Plan have the
following meanings:


“Board” means the Board of Directors of the Company.


“Bonus Amount” means with respect to any Eligible Employee, the amount
determined by the Compensation Committee of the Board.


“Bonus Pool Amount” means $1,070,000.


“Closing” has the meaning given such phrase in the Recapitalization Agreement.


“Closing Date” has the meaning given such phrase in the Recapitalization
Agreement.


“Determination Date” means, with respect to any Eligible Employee that is not an
Excluded Employee, the Closing Date, and with respect to any Excluded Employee,
it shall mean the date that is two business days prior to the Closing Date.


“Eligible Employee” means any person who is an employee of the Company who is
designated as an Eligible Employee under this Bonus Plan by the Compensation
Committee of the Board.  All determinations with respect to whether a person is
an Eligible Employee will be made by the Compensation Committee of the Board in
its sole discretion.


“Excluded Employee” has the meaning given such phrase in the Recapitalization
Agreement.
 
“Recapitalization Agreement” means the Recapitalization Agreement, dated as of
August 27, 2009, by and among ABRY Partners VI, L.P., a Delaware limited
partnership (“ABRY”), Grande Investment L.P., a Delaware limited partnership and
wholly owned subsidiary of ABRY (“Ultimate Parent”), Grande Parent LLC, a
Delaware limited liability company and wholly-owned subsidiary of Ultimate
Parent (“Parent”), Holdings, the Company, and ABRY Partners, LLC, a Delaware
limited liability company.

 
1

--------------------------------------------------------------------------------

 

“Release” means, a waiver and release, in form and substance satisfactory to the
Board, in connection with an Eligible Employee’s employment with the Company and
participation in the Bonus Plan.


Article 3:  Administration


This Bonus Plan will be administered by the Compensation Committee of the
Board.  In no event shall distributions under this Plan exceed the Bonus Pool
Amount.


Article 4:  Eligibility


All Eligible Employees will be eligible to participate in this Bonus Plan,
provided that an individual identified as an Eligible Employee will cease to be
an Eligible Employee and will no longer will be eligible to participate in this
Bonus Plan upon such individual’s separation from employment with the Company
for any reason prior to the applicable Determination Date (including, without
limitation, death, resignation, or termination of employment by the Company).


Article 5:  Distribution and Amount


Each Eligible Employee who is employed with the Company on the applicable
Distribution Date will be entitled to a distribution from this Bonus Plan equal
to the Bonus Amount for each such Eligible Employee as determined by the
Compensation Committee of the Board; provided, however, payment of the Bonus
Amount is conditioned upon the occurrence of the Closing.


Article 6:  Date of Bonus Payment


All amounts to be paid under this Bonus Plan will be paid on a date determined
by the Compensation Committee of the Board at its sole discretion, but in no
event later than the 15th day of the third month following the year in which the
Determination Date for each Eligible Employee occurred.  It is expected that the
payment will be made to the Eligible Employees as soon as reasonably practical
after the Closing Date has occurred, provided that the date of payment to any
certain Eligible Employee will be no earlier than seven days after the Eligible
Employee has signed and delivered to the Company his or her Release and such
employee has not revoked the Release within such seven day period.

 
2

--------------------------------------------------------------------------------

 

Article 7:  At-Will Employment


This Bonus Plan does not change or modify in any way the at-will nature of the
employment of any Eligible Employee.  Any Eligible Employee may terminate his or
her employment at any time for or no reason, and the Company may terminate the
employment of any Eligible Employee at any time for any or no reason.


Article 8:  Taxes


All distributions under this Bonus Plan will be subject to the withholding of
all applicable taxes and withholdings, including any and all federal, state and
local payroll, employment, income and all other taxes and withholdings payable
with respect to any such distribution.  All applicable income taxes on
distributions under this Bonus Plan will be the responsibility of the Eligible
Employee receiving the distribution.


Article 9:  Parachute Limitations


Notwithstanding any other provision of this Bonus Plan or of any other
agreement, contract, or understanding heretofore or hereafter entered into by an
Eligible Employee with the Company or any Affiliate, except an agreement,
contract, or understanding hereafter entered into that expressly modifies or
excludes application of this paragraph (an “Other Agreement”), and
notwithstanding any formal or informal plan or other arrangement for the direct
or indirect provision of compensation to the Eligible Employee (including groups
or classes of participants or beneficiaries of which the Eligible Employee is a
member), whether or not such compensation is deferred, is in cash, or is in the
form of a benefit to or for the Eligible Employee (a “Benefit Arrangement”), if
an Eligible Employee is a “disqualified individual,” as defined in
Section 280G(c) of the Internal Revenue Code of 1986, as amended, (the “Code”),
any distribution (or portion thereof) shall not be  made (i) to the extent that
such distribution, taking into account all other rights, payments, or benefits
to or for the Eligible Employee under this Plan, all Other Agreements, and all
Benefit Arrangements, would cause any payment or benefit to the Eligible
Employee under this Plan to be considered a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”) and (ii) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by the Eligible Employee from the Company
under this Bonus Plan, all Other Agreements, and all Benefit Arrangements would
be less than the maximum after-tax amount that could be received by the Eligible
Employee without causing any such payment or benefit to be considered a
Parachute Payment.  In the event that the receipt of any such right to
distribution under this Bonus  Plan, in conjunction with all other rights,
payments, or benefits to or for the Eligible Employee under any Other Agreement
or any Benefit Arrangement would cause the  Eligible Employee to be considered
to have received a Parachute Payment under this Plan that would have the effect
of decreasing the after-tax amount received by the Eligible Employee as
described in clause (ii) of the preceding sentence, then the Eligible Employee
shall have the right, in the Eligible Employee’s sole discretion, to designate
those rights, payments, or benefits under this Bonus Plan, any Other Agreements,
and any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Eligible Employee under this Plan be deemed
to be a Parachute Payment.

 
3

--------------------------------------------------------------------------------

 

Article 10:  Effective Date of Bonus Plan


This Bonus Plan will become effective immediately after:  (i) it has been
approved by an affirmative vote of the Board; and (ii) the Recapitalization
Agreement has been fully executed and delivered by all of the parties thereto.


Article 11:  Amendment, Termination or Discontinuance of Bonus Plan


This Bonus Plan will not create any rights of future participation of any person
nor limit in any way the right of the Compensation Committee of the Board to
modify or to rescind this Bonus Plan in whole or in part.  Additionally, this
Bonus Plan does not create any right or guarantee of future employment by the
Company.  No person eligible to receive any payments under this Bonus Plan will
have any rights to pledge, assign or otherwise dispose of any unpaid portion of
such payments.  The Compensation Committee of the Board will have the power at
any time to amend or terminate this Bonus Plan, in whole or in part, for any or
no reasons and without the consent of any Eligible Employee.
 
 
4

--------------------------------------------------------------------------------